Citation Nr: 9914625	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for esophageal cancer 
for purposes of accrued benefits.

2.  Entitlement to service connection for metastasized liver 
and lymph node cancer for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO).  This 
matter was previously before the Board in October 1998, at 
which time the issue of service connection for post-traumatic 
stress disorder (PTSD) for purposes of accrued benefits was 
denied.  The issues of service connection for esophageal, 
liver and lymph node cancer for purposes of accrued benefits 
and the cause of the veteran's death were remanded for 
additional development of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Based on his service in the Republic of Vietnam during 
the Vietnam era and his military occupational specialty 
(field radio operator), the veteran was exposed to herbicidal 
agents in service, including Agent Orange.

3.  The record contains clinical evidence showing that the 
veteran's esophageal cancer, which metastasized to his liver 
and lymph nodes, was incurred as a result of exposure to 
Agent Orange in service.

4.  The cause of the veteran's death was esophageal carcinoma 
with liver metastasis.


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, the 
veteran's esophageal, liver, and lymph node cancer was 
incurred in active service and accrued benefits, based on 
service connection for esophageal, liver, and lymph node 
cancer, are payable.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 
1991); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (1998).

2.  A disability incurred in service caused or contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has carefully considered the evidence compiled by 
and on behalf of the appellant.  It has been determined that 
her claims are well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Because she has submitted well grounded 
claims, VA has a duty to assist her in the development of 
facts pertinent to such claims.  Consistent with such duty, 
the Board remanded this matter in October 1998 for additional 
development of the evidence.  The record reveals that the 
development requested by the Board in its remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

I.  Factual Background

The veteran's service medical records, including his June 
1973 military separation medical examination report, are 
negative for complaints or findings of esophageal, liver, and 
lymph node cancer.  His DD Form 214MC confirms that he served 
in Vietnam during the Vietnam era and was awarded numerous 
decorations, including the Vietnam Gallantry Cross and Combat 
Action Ribbon.  His military occupational specialty was field 
radio operator.  

The post-service medical evidence shows that in November 
1996, the veteran sought treatment for severe epigastric pain 
which he indicated had been present for the past month.  He 
reported a history of peptic ulcer disease and reflux, as 
well as a family history of gastric cancer (maternal 
grandmother), but denied symptoms of heartburn in the past 
three years.  A barium swallow test was performed and 
revealed a tumor at the gastroesophageal junction.  The 
veteran was hospitalized later that month for an 
esophagogastroduodenoscopy with biopsy, which revealed a 
malignant tumor of the distal esophagus.  The examiner 
indicated that, with the veteran's history of reflux, "one 
might raise the question of a short segment Barrett's that 
has developed adenocarcinoma but there is no gross evidence 
of Barrett's esophagus."  Shortly thereafter, a CT scan of 
the lower chest and upper abdomen showed metastatic spread to 
the liver as well as probably the celiac nodes. 

In December 1996, the veteran filed a claim of service 
connection for cancer of the esophagus, lymph nodes, and 
liver.  On May 8, 1997, he died.  The death certificate lists 
the cause of his death as esophageal carcinoma with liver 
metastasis.  

By May 12, 1997 rating decision, the RO denied his claim and 
mailed a notification letter dated May 17, 1997.  In August 
1997, the appellant's claim for accrued benefits and service 
connection for the cause of the veteran's death was received 
at the RO.  

In support of her claim, the appellant submitted a December 
1997 letter from one of the veteran's treating physicians.  
In his letter, the physician indicated that the veteran "did 
not have any significant risk factors for esophageal cancer" 
as he was not a smoker or a drinker and he had not had a past 
history of peptic ulcer disease or chronic reflex or 
dyspepsia.  "There was no family history of esophageal or 
stomach cancer.  Of interest is that [the veteran] did 
partake in the Vietnam conflict and states that he was 
exposed to Agent Orange."  The physician indicated that, 
while he was not an expert in cancer, he had consulted with a 
private hematologist/oncologist who felt that the veteran's 
cancer was very rare, given his lack of definable risk 
factors.  As such, he indicated that "I question if there 
might be some relationship between [the veteran's] aggressive 
cancer and his past exposure to Agent Orange."  

Also submitted by the appellant was a January 1999 letter 
from another private physician, a specialist in 
gastroenterology, who indicated that the etiology of the 
veteran's adenocarcinoma was not classically defined, 
although he did have long existing reflux symptoms.  He noted 
that the appellant had some concern that the veteran's Agent 
Orange exposure may have played a role in the development of 
his esophageal cancer.  In that regard, he noted that, since 
there were no available data that Agent Orange can or cannot 
cause esophageal cancer, it was possible that the veteran's 
esophageal cancer was at least as likely as not related to 
his exposure to Agent Orange in service, rather than to any 
other cause.

In a February 1999 medical opinion, a VA physician indicated 
that longstanding gastroesophageal reflux disease with 
progression into dysplasia and adenocarcinoma was well 
recognized.  He noted that while multiple cancers and 
sarcomas were now accepted by VA as related to Agent Orange 
exposure, esophageal cancers with metastases to the regional 
nodes and liver was not currently accepted by VA as 
etiologically related.  He noted that while a feasibility 
study related to a research initiative had been completed, 
the study of long-term health effects due to Agent Orange 
would not be released until the end of the year 2001.  As 
such, he indicated that "at present adenocarcinoma while 
related to longstanding gastroesophageal reflux disease is 
not accepted in its etiology as related to agent orange 
exposure at this time."  

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1998).  For a service- 
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that under the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the incurrence 
element of a well-grounded claim is not satisfied where the 
veteran has not developed a condition enumerated in either 
38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other words, 
both service in the Republic of Vietnam during the designated 
time period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).

In this case, although the veteran's primary cancer, 
esophageal cancer, is not one of the cancers listed in 
38 C.F.R. § 3.309(e), the Board nonetheless concludes that 
the evidence shows that he was likely exposed to Agent Orange 
in service.  First, it is observed that his DD Form 214 shows 
that he served in the U.S. Marine Corps in Vietnam during the 
Vietnam era.  He was awarded numerous decorations, including 
the Vietnam Gallantry Cross and Combat Action Ribbon.  
Moreover, and most probative, his military occupational 
specialty was field radio operator.  Given the nature of his 
military occupational specialty and his service in Vietnam 
during the Vietnam era, the Board finds that he was likely 
exposed to Agent Orange in service.  See also 38 U.S.C.A. 
§ 1154(b) (providing that with combat veterans, VA shall 
accept as sufficient proof of service-connection satisfactory 
lay or other evidence of service incurrence, if consistent 
with the circumstances, conditions, or hardships of such 
service).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (1998).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

In a recent opinion, the VA General Counsel held that 
presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 CFR § 3.307(a) for a cancer listed in 
38 CFR 3.309(e) as being associated with herbicide exposure, 
if the cancer developed as the result of metastasis of a 
cancer which is not associated with herbicide exposure.  VA 
O.G.C. Prec. Op. No. 18-97, 62 Fed. Reg. 37,954 (1997); see 
also Darby v. Brown, 10 Vet. App. 243, 245 (1997).  Evidence 
sufficient to support the conclusion that a cancer listed in 
section 3.309(e) resulted from metastasis of a cancer not 
associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for the purposed of 38 U.S.C. § 1113(a) and 38 CFR 
§ 3.307(d).  Id.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104.

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, a claimant is entitled to the "benefit of 
doubt" when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
law requires that the claimant prevail.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Initially, it is noted that at the time of his death, the 
veteran had a pending claim of service connection for 
esophageal cancer with liver and lymph node metastases.  As a 
matter of law, veteran's claims do not survive their deaths.  
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

However, the provisions of 38 U.S.C.A. § 5121 "set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting an application for 
accrued benefits within one year after the veteran's death."  
Vda. de Landicho, 7 Vet. App. at 47.  Specifically, section 
5121 provides that periodic monetary benefits to which a 
veteran was entitled on the basis of evidence in the file at 
date of death, and due and unpaid for a period of not more 
than one year prior to death, may be paid to the living 
person first listed as follows:  (1) His spouse, (2) his 
children (in equal shares), (3) his dependent parents (in 
equal shares).  38 U.S.C.A. § 5121.  

In this case, the appellant's claim for accrued benefits was 
received at the RO in August 1997, within one year of the 
veteran's death.  As such, the Board will address the merits 
of the claims of service connection for esophageal cancer 
with liver and lymph node metastases for purposes of accrued 
benefits.

As set forth above, because esophageal carcinoma is not among 
the diseases listed at 38 C.F.R. § 3.309(e), the appellant is 
not entitled to the legal presumption that this disorder is 
etiologically related to exposure to herbicide agents in 
service.  However, that fact does not preclude her from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

In that regard, the Board notes that she has submitted 
opinions from two physicians who tend to link the veteran's 
esophageal cancer to his exposure to Agent Orange in service.  
In a December 1997 statement, a physician indicated that 
"there might be some relationship between [the veteran's] 
aggressive cancer and his past exposure to Agent Orange."  
In a January 1999 opinion, another physician indicated that 
it was possible that the veteran's esophageal cancer was at 
least as likely as not related to his exposure to Agent 
Orange in service, as opposed to any other cause.  

On the other hand, the record also contains a February 1999 
opinion from a VA examiner to the effect that adenocarcinoma 
of the esophagus, while related to longstanding 
gastroesophageal reflux disease, is not currently accepted by 
VA in its etiology as related to Agent Orange exposure. 

On the basis of this competent medical evidence, the Board 
finds that the positive evidence in favor of allowance is at 
least equal to the negative evidence against an allowance.  
Therefore, with an approximate balance of positive and 
negative evidence regarding the merits of her claim, the 
appellant must be accorded the benefit of the doubt.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56 (1990). 
Thus, service connection for esophageal cancer for accrued 
benefits purposes is granted.  Inasmuch as the Board has 
determined that service connection is appropriate for 
esophageal cancer, service connection for metastasized liver 
and lymph node cancer is likewise warranted on a secondary 
basis.  38 C.F.R. § 3.310(a).  Accordingly, in light of the 
Board's decision to grant service connection for these 
disabilities, and given the cause of his death as listed on 
his death certificate, it is clear that service connection 
for the cause of the veteran's death is now warranted.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1998).


ORDER

Service connection for esophageal cancer with liver and lymph 
node metastases (for purposes of accrued benefits) is 
granted.

Service connection for the cause of the veteran's death is 
granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

